Name: Commission Regulation (EC) No 718/2001 of 10 April 2001 adapting Council Regulation (EC) No 2200/96 as regards the Combined Nomenclature codes for areca (or betel) and cola nuts
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32001R0718Commission Regulation (EC) No 718/2001 of 10 April 2001 adapting Council Regulation (EC) No 2200/96 as regards the Combined Nomenclature codes for areca (or betel) and cola nuts Official Journal L 100 , 11/04/2001 P. 0012 - 0012Commission Regulation (EC) No 718/2001of 10 April 2001adapting Council Regulation (EC) No 2200/96 as regards the Combined Nomenclature codes for areca (or betel) and cola nutsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 2(1) thereof,Whereas:(1) Commission Regulation (EC) No 2388/2000 of 13 October 2000 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) amends the Combined Nomenclature, in particular as regards areca (or betel) and cola nuts.(2) The table in Article 1(2) of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(4), as last amended by Regulation (EC) No 2826/2000(5), should therefore be adapted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the table in Article 1(2) of Regulation (EC) No 2200/96, ">TABLE>" is replaced by: ">TABLE>".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 34, 9.2.1979, p. 2.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 264, 18.10.2000, p. 1.(4) OJ L 297, 21.11.1996, p. 1.(5) OJ L 328, 23.12.2000, p. 2.